Citation Nr: 1126886	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne. 

2.  Entitlement to service connection skin condition other than chloracne to include a right thigh lesion. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and A. H. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1970, including service in Vietnam from September 1968 to September 1969.  The Veteran was in the South Carolina Army National Guard from 1979 to 2008 and he served on active from December 2003 to March 2005, including service in Iraq from February 2004 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2005 and in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In January 2009, the Board remanded the case for further development.  As for the claim of service connection for chloracne the requested development has been completed, and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for a skin condition other than chloracne to include a right thigh lesion is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange is not currently shown.




CONCLUSION OF LAW

Chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





On the claim of service connection for chloracne, the RO provided pre-adjudication VCAA notice by letter dated in May 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and VA records.  

The Veteran was afforded a VA examination in February 2010.  The report of VA examination is adequate as the report is based on consideration of prior medical history and the examination describes the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 including 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.303, 3.307, and 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, including chloracne or acneform disease consistent with chloracne, if chloracne became manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.   38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. §§ 3.307 and 3.309(e).

Chloracne with deep acne, that is, deep inflamed nodules and pus-filled cysts, affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck is rated 10 percent.  Or the disability may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service personnel records show that the Veteran served in Vietnam from September 1968 to September 1969 as a wireman, switchboard operator, and message clerk.   

For the first period of active duty, on entrance examination, the Veteran gave a history of boils, which were not considered disqualifying, and the skin evaluation was normal.  The service treatment records shows that in July 1968, before deployment to Vietnam, mild acne as noted, but there was no further description of whether the face or neck or other bodily area was affected.  In April 1969 and in July 1969, the Veteran had a red rash other than on the face or neck.  In January 1970, the Veteran had a rash on his arm.  On separation examination in April 1970,   the Veteran gave a history of boils and denied a history of skin disease and skin evaluation was normal. 




After service, records of the South Carolina Army National Guard cover the period from 1979 to 2005.  On entrance examination in 1979 and on periodic examinations in 1983, in 1987, in 1990, in 1994, in 1997, and in 2002, there was no complaint, finding, or history of chloracne or acneform disease.  The records do show a history of a ganglion cyst of the right hand, which was removed 1972, a gluteal abscess and a left cheek abscess in 1986, and a left ear cyst, which was removed in the 1980s. 

For the second period of active duty, on pre-deployment and post-deployment physical examinations, there was no complaint, finding, or history of chloracne.  In April 2004, the Veteran denied any skin disorders and in February 2005, the Veteran denied skin diseases or rashes. 

In April 2005, on a VA Agent Orange examination, the pertinent findings were small red moles and an epidermal cyst on the right thigh.  In October 2005 on a VA dermatology consultation, history included acne since the Veteran's return from Vietnam.  The pertinent findings were open comedones on the back and posterior ears and neck.  The assessment was acneiform eruption, possibly related to exposure to Agent Orange. 

Records of the National Guard show that on examination in December 2005 the pertinent findings were old, healed scars on the right leg, buttocks, and scalp.  The examiner commented that the recurrent skin infections were due to Agent Orange exposure. 

VA records in February 2006 show an assessment of questionable chloracne secondary to Agent Orange exposure.  

On VA examination in February 2010, the pertinent findings were deep cysts on the upper back and chest, consistent with prior extensive acneiform eruption.  There were no active lesions.  The VA examiner expressed the opinion that the acne scarring was not likely chloracne.



Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight of the evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Since the Veteran served in Vietnam during the Vietnam era, it is presumed that he was exposed to Agent Orange. 

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

For th first and second periods of active duty, on the basis of the service treatment records alone, there was no evidence of a complaint, finding, history, symptom, treatment, or diagnosis of chloracne or acneform disease consistent with chloracne, and chloracne or acneform disease consistent with chloracne was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  








38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

Although chloracne or acneform disease consistent with chloracne was not affirmatively shown to have been present in service, for the first period of service, the service treatment records do document acne, but not chloracne, in July 1968 before deployment to Vietnam, and a red rash other than on the face or neck in April 1969 and in July 1969, and an arm rash in January 1970.  

As symptoms of a skin condition were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chloracne or acneform disease consistent with chloracne and of sufficient observation to establish chronicity during service, as the skin was evaluated as normal on separation from the first period of service in 1970 and after deployment to Iraq in February 2005, the Veteran denied skin diseases or rashes, during his second period of active duty, chronicity in service is not adequately supported by the service treatment records.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).

In October 2005 on a VA dermatology consultation, the Veteran stated that he has had acne since his return from Vietnam.  The Veteran is competent to describe symptoms of skin rash or skin eruptions, which he can visually observe.  38 C.F.R. §  3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 



Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

But as it does not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of a skin condition, chloracne is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of chloracne is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay testimony is competent when the condition described lends itself to lay observation); McCartt v. West, 12 Vet. App. 164,167 (1999) (citing Falzone, a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation, but not chloracne for the purpose of presumptive service connection under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of chloracne or acneform disease consistent with chloracne cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, chloracne or acneform disease consistent with chloracne is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of chloracne or acneform disease consistent with chloracne.   To the extent the Veteran asserts the presence of chloracne or acneform disease consistent with chloracne since service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements must be excluded, that is, the statements are not admissible as evidence and cannot be considered competent evidence favorable to the claim. 

Where, as here, there is a question of a diagnosis of a chloracne or acneform disease consistent with chloracne, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.






The evidence in favor of the claim consists of the assessment of acneiform eruption, possibly related to exposure to Agent Orange, on a VA dermatology consultation in October 2005.  Also, records of the National Guard show that on examination in December 2005, the examiner commented that the recurrent skin infections were due to Agent Orange exposure.  And in February 2006 VA records show an assessment of questionable chloracne secondary to Agent Orange exposure.

As for the assessment of acneiform eruption, "possibly" related to exposure to Agent Orange, the term "possibly," the equivalent of "may," related to exposure to Agent Orange is too speculative to establish a nexus or causal relationship.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may " implies "may not" and is too speculative to establish a causal relationship); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between an injury and disease is too general and inconclusive).  And a claim of service connection cannot be based on speculation.  38 C.F.R. § 3.102. 

As for the statement of the examiner on the National Guard examination in December 2005 that the recurrent skin infections were due to Agent Orange exposure, the statement does identify chloracne as a recurrent skin infection and the statement is inconclusive and has no probative value on the question of whether the Veteran has chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange. 

As for the assessment in 2006 of questionable chloracne secondary to Agent Orange exposure, the term "questionable" the equivalent of "possibly" is too speculative to establish a diagnosis of chloracne.  See Obert at 33.  And a claim of service connection cannot be based on speculation.  38 C.F.R. § 3.102.  







Although the Veteran as a lay person is competent to identify a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, because the evidence by medical professionals is speculative or inconclusive as to acneiform eruption "possibly" related to exposure to Agent Orange and the assessment of "questionable" chloracne as previously explained, the Board finds that the Veteran's statements have no probative value on a material question of fact, that is, whether the Veteran has chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange. 

To the extent the Veteran has expressed the opinion that his acneform eruptions are due to exposure to Agent Orange, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of chloracne or acneform disease consistent with chloracne, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current acneform eruptions and exposure to Agent Orange. 

For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based either on continuity of symptomatology under 38 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d).

As for the opinion of the VA examiner in February 2010, the VA examiner expressed the opinion that the acne scarring was not likely chloracne because the scarring occurred years after service and chloracne due to exposure to Agent Orange would have been limited to the time of exposure and a few months afterward.  

As the opinion was expressed in terms of "not likely chloracne" because the scarring occurred years after service and chloracne due to exposure to Agent Orange would have been limited to the time of exposure and a few months afterward, the opinion was neither speculative nor inconclusive.  This evidence opposes the claim.

The Board finds the medical opinion to be highly probative on a material question of fact, that is, whether or not the Veteran has chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion reached in the opinion).  As the opinion of the VA examiner accounts for the significant facts of the case, that is, the absence of evidence of chloracne or acneform disease consistent with chloracne that was manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service, that is, a lack of evidence of chloracne or acneform disease consistent with chloracne within the year from September 1969, when the Veteran was last exposed to Agent Orange in Vietnam,  to September 1970 to establish presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116(a)(2)(C) and 38 C.F.R. § 3.309(e).

As the preponderance of the probative evidence on a material question of fact, that is, whether the Veteran has chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange, is against the claim, service connection for chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange is not established on the basis of either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), or presumptively due to exposure to Agent Orange under 38 U.S.C.A. § 1116(a)(2)(C) and 38 C.F.R. § 3.309(e), and the benefit of-the-doubt standard of proof does not apply. 




ORDER

Service connection for chloracne or acneform disease consistent with chloracne due to exposure to Agent Orange is denied.


REMAND

On the claim of service connection for skin condition other than chloracne to include a right thigh lesion, further evidentiary development is needed under the duty to assist. 

The Veteran states the recurrent lesion on his right thigh began while he was in Iraq.  

In October 2005, a VA dermatologist advised that an examination be done when the lesion was present.  On VA examination in February 2010, there was no reference to a lesion on the right thigh for which service connection is specifically being sought. 

As the evidence of record is insufficient to decide the claim, the case is REMANDED for the following action:

1.  Obtain records of the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)










2.  Afford the Veteran a VA examination, if feasible, when the lesion on the right thigh flares and obtain a culture, to determine:

a).  Whether the lesion can be described by a known clinical diagnosis, and, if not, 

c).  Whether the lesion is a manifestation of an undiagnosed illness, and, if so, whether the lesion impairs function of the thigh as to flexion of the hip and knee or the lesion covers an area at least 5 percent, but not greater than 20 percent, of the entire body. 

The Veteran's file must be made available to the examiner for review. 

3.  After the above development is completed, adjudicate the claim of service connection for a skin condition other than chloracne to include a right thigh lesion.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


